Order entered October 7, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00317-CR

                     CHRISTIE ZIMMERMAN SHEARER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 061833

                                          ORDER
       The Court REINSTATES the appeal.

       When appellant filed a third motion to extend time, we ordered the trial court to make

findings regarding why the appellant’s brief had not been filed. We ADOPT the October 4,

2016 findings that: (1) appellant desires to pursue the appeal; (2) appellant is indigent and

represented by counsel Donnie Jarvis who has not abandoned the appeal; and (3) although no

explanation was given for the delay in filing appellant’s brief, the brief was received by the

Court October 4, 2016. We ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE